         Case 1:19-mc-00145-TSC Document 351 Filed 12/08/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
In the Matter of the                          )
Federal Bureau of Prisons’ Execution          )
Protocol Cases,                               )
                                              )
LEAD CASE: Roane, et al. v. Barr              )       Case No. 19-mc-145 (TSC)
                                              )
THIS DOCUMENT RELATES TO:                     )
                                              )
LeCroy v. Barr, 20-cv-2481                    )
                                              )
                                              )
WILLIAM EMMETT LECROY,                        )
                                              )
              Plaintiff,                      )
                                              )
        v.                                    )       Case No. 20-cv-2481 (TSC)
                                              )
WILLIAM P. BARR, et al.                       )
                                              )
              Defendants.                     )
                                              )

                                           ORDER

       Plaintiff William Emmett LeCroy’s motion to dismiss (ECF No. 342) the complaint in

LeCroy v. Barr, 20-cv-2481 as moot is hereby GRANTED. It is hereby ORDERED that William

Emmett LeCroy be removed as a Plaintiff in the consolidated action In the Matter of the Federal

Bureau of Prisons’ Execution Protocol Cases, 19-mc-145.

Date: December 8, 2020
                                            Tanya S. Chutkan
                                            TANYA S. CHUTKAN
                                            United States District Judge




                                                  1
